Citation Nr: 1735895	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-18 649	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic myofascial pain and degenerative changes of the cervical spine prior to May 12, 2015, and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for chronic myofascial pain of the thoracolumbar spine with thoracic disc protrusion, degenerative disc disease, and sacroiliac joint dysfunction with sacroiliac joint sclerosis and degenerative changes prior to December 29, 2009, and in excess of 20 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for right knee disability. 

4.  Entitlement to an initial rating in excess of 10 percent for left knee disability. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs

ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 2007 to September 2008.  She also had service in the U.S. Army Reserve, to include a period of active duty for training from March to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO, in pertinent part, granted service connection for chronic myofascial pain and degenerative changes of the cervical spine, chronic myofascial pain of the thoracolumbar spine with thoracic disc protrusion, and patellofemoral pain syndrome of both knees; each evaluated as 10 percent disabling, effective September 18, 2008.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Des Moines, Iowa.

In March 2010, while the appeal was pending, the RO in Des Moines established service connection for degenerative changes of the thoracic spine and sacroiliac joint dysfunction with sacroiliac joint sclerosis and degenerative changes, effective September 18, 2008; thereby recharacterizing the disability of the thoracolumbar spine that had previously been service connected.  The RO increased the rating for the disability, as recharacterized, to 20 percent, effective December 29, 2009.

The issues presently on appeal were previously before the Board in November 2013, January 2015, and January 2017, when they were remanded to the agency of original jurisdiction (AOJ) for additional development.  After taking further action following the remand in January 2015, the AOJ increased the rating for chronic myofascial pain and degenerative changes of the cervical spine to 20 percent, effective May 12, 2015.  The prior ratings were otherwise confirmed and continued, on each occasion, and the case was returned to the Board.

For the reasons set forth below, this appeal must again be REMANDED to the AOJ.  VA will notify the Veteran if further action is required on her part.


REMAND

The Board remanded this case in January 2017, in part, to obtain new examinations of the Veteran's spine and knees pursuant to requirements set out in Correia v. McDonald, 28 Vet. App. 158 (2016).  The record reflects that the Veteran did not respond to efforts made to schedule the examinations.  As a result, the AOJ issued a Supplemental Statement of the Case (SSOC) in May 2017 denying her claims for higher ratings for the disabilities here at issue.

Since that time, the Veteran has explained that she was unable to schedule the examinations in question due to the death of a family member, and that she is now willing to report.  Under the circumstances, the Board finds that she should be given another opportunity to appear.

Updated records of relevant VA treatment should also be procured.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured in February 2017, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

2.  Schedule the Veteran for an appropriate VA examination so as to determine the level of impairment due to her service-connected right and left knee disorders, and her service-connected thoracolumbar and cervical spine disorders.

The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  

All studies and tests needed to ascertain the status of the service-connected right knee disorder, left knee disorder, thoracolumbar spine disorder, and cervical spine disorder, to include all indicated tests and studies to include x-ray studies and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

Based on the examination of the Veteran, and review of the record, the examiner should fully described the functional effects of the Veteran's service-connected: (1) patellofemoral pain syndrome of the right and left knees; (2) chronic myofascial pain of the thoracolumbar spine with thoracic disc protrusion, degenerative disc disease, and sacroiliac joint dysfunction with sacroiliac joint sclerosis and degenerative changes; and (3) chronic myofascial pain and degenerative changes of the cervical spine, on her activities of daily living.

In particular, the examiner should describe what types of activities would be limited because of the service-connected disabilities (i.e., (1) patellofemoral pain syndrome of the right and left knees; (2) chronic myofascial pain of the thoracolumbar spine with thoracic disc protrusion, degenerative disc disease, and sacroiliac joint dysfunction with sacroiliac joint sclerosis and degenerative changes; and (3) chronic myofascial pain and degenerative changes of the cervical spine), what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

The examiner should describe, in degrees of excursion, active and passive ranges of motion for the right knee and left knee, as well as on weight-bearing and non-weight bearing, demonstrated on examination; and this description should be expressed in terms of the degrees of extension and flexion.  If such testing cannot be completed, please explain why this is the case.

The examiner should describe, in degrees of excursion, active and passive ranges of motion for the cervical spine and thoracolumbar spine, as well as on weight-bearing and non-weight bearing, demonstrated on examination; and this description should be expressed in terms of the degrees of forward flexion, extension, left and right lateral flexion, and left and right rotation. If such testing cannot be completed, please explain why this is the case.

The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected (1) patellofemoral pain syndrome of the right and left knees; (2) chronic myofascial pain of the thoracolumbar spine with thoracic disc protrusion, degenerative disc disease, and sacroiliac joint dysfunction with sacroiliac joint sclerosis and degenerative changes; and (3) chronic myofascial pain and degenerative changes of the cervical spine.

With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether the pain is visibly manifested on movement of the right knee, left knee, thoracolumbar spine, and cervical spine; and if so, at what point (expressed in term of degrees, if feasible) such pain is elicited during such testing.

The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

If the severity of the manifestations for the right knee, left knee, thoracolumbar spine, and cervical spine cannot be quantified, the examiner should state so.

The examiner is requested to express an opinion, with respect to the right knee, left knee, thoracolumbar spine, and cervical spine, as to the following: (1) whether pain limits functional ability during flare-ups, or when such joint is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare ups; and (2) whether as result of the right knee, left knee, thoracolumbar spine, and/or cervical spine, the Veteran exhibits any weakened movement, excess fatigability or incoordination; and such determinations should be expressed in terms of the additional loss of range of motion resulting.

The examiner is requested to identify the presence, or absence of ankylosis of the right knee, left knee, thoracolumbar spine, and/or cervical spine.  If the presence of ankylosis is identified in any of the specified joints, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable.

With respect to the cervical and thoracolumbar spine disorders, the examiner should identify any nerves and muscle groups affected, and state with the level impairment is best characterized as mild, moderate, moderately severe, or severe.  If any nerve involvement is wholly sensory, the examiner should state so.

Complete, clearly-stated rationale for the conclusions reached must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the any benefit sought remains denied, the Veteran and her representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

